                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Kelvin Guilford Carter                                            Docket No. 7:00-CR-91-lBO

                               Petition for Action on Supervised Release

COMES NOW Mark Culp, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Kelvin Guilford Carter, who, upon an earlier plea of guilty to 21
U.S.C. § 841 (a)(l), Possession with Intent to Distribute more than 5 Grams of Cocaine Base (crack), was
sentenced by the Hon,orable James C. Fox, Senior U.S. District Judge, on December 18, 2000, to the custody
of the Bureau of Prisons for a term of 211 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months.

Kelvin Guilford Carter was released from custody on September 10, 2018, at which time the term of
supervised release commenced. From evidence presented at a revocation hearing on April 11, 2018, the
court found that this offender violated the terms of his supervision. The court ordered that the offender's
term of supervised release be revoked, and the offender be imprisoned for a term of 6 months, with a 12-
month term of supervised released to commence upon the offender's release from prison.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The offender submitted a urine sample on December 6, 2018, which tested positive for
cocaine. When confronted with the results on December 27, 2018, the offender admitted to the use and
stated that he used poor judgement during a party.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, /drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Michael C. Brittain                              Isl Mark Culp
Michael C. Brittain                                  Mark Culp
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-483-8613
                                                     Executed On: December 27, 2018
Kelvin Guilford Carter
Docket No. 7:00-CR-91-lBO
Petition For Action
Page2
                                         ORDER OF THE COURT

Considered and ordered this      ~   Z   day of   ~HL- ~      , 2018, and ordered filed and
made a part of the records in the above case.


Terrence W. Boyle
Chief United States District Ju ge
